Citation Nr: 0212790
Decision Date: 09/23/02	Archive Date: 11/06/02

DOCKET NO. 94-42 535               DATE SEP 23, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

The propriety of the initial noncompensable evaluation assigned for
bilateral hearing loss.

(The issues of service connection for a psychiatric disorder,
tinnitus, a low back disorder, and dizziness and loss of balance as
either chronic disabilities resulting from an undiagnosed illness
or as a residual of having been struck by lightning and a higher
evaluation for service connected psoriasis will be the subject of
a later decision.) 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Neil T. Werner, Counsel 

INTRODUCTION

The veteran served on active duty from December 1990 to June 1991.
The veteran also had other periods of active duty and service in a
reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1992 decision of the Boston, Massachusetts,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which granted service connection for bilateral hearing loss and
psoriasis, assigned a noncompensable rating for the hearing loss,
effective from June 1, 1991, assigned a ten percent rating for the
psoriasis, effective from June 16, 1991, and denied service
connection for a psychiatric disorder, tinnitus, a low back
disorder, and dizziness and loss of balance as either chronic
disabilities resulting from an undiagnosed illness or as a residual
of having been struck by lightning. In January 1998, the Board
remanded the veteran's appeal for further evidentiary development.

As to the claim for a higher evaluation for bilateral hearing loss,
given that the assignment of an initial rating for this disability
following an award of service connection, the Board must consider
the applicability of a higher rating for the entire period in which
the appeal has been pending. See Fenderson v. West, 12 Vet. App.
119 (1999). As such, the question for consideration is the
propriety of the initial rating assigned during the course of this
appeal. As to the claims of service connection for a psychiatric
disorder, tinnitus, a low back disorder, and dizziness and loss of
balance as either chronic disabilities resulting from an
undiagnosed illness or as a residual of having been struck by
lightning and a higher evaluation for service connected psoriasis,
the Board is undertaking additional

2 -

development pursuant to authority granted by 67 Fed. Reg. 3,099,
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)).
When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. (67 Fed. Reg.
3,099, 3,105) (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)
After giving the veteran and his representative notice and
reviewing any responses to the notice, the Board will prepare a
separate decision addressing these issues. Thus, the issue in this
case is as listed on the cover page of this decision.

FINDING OF FACT

Audiometric test results obtained during VA examinations
correspond, at its worst, too a numeric designation of no greater
than I for the right ear and II for the left ear with speech
discrimination of 94 percent for the right ear and 90 percent for
the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral
hearing loss are not met. 38 U.S.C.A. 1155, 1151, 5102, 5103,
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 4.85, Table VI,
Table VII, (Diagnostic Code 6100) (1998); 38 C.F.R. 4.85, 4.86
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its implementing
regulations essentially eliminate the requirement that a claimant
submit evidence of a well- grounded claim, and provide that VA will
assist a claimant in obtaining evidence necessary to substantiate
a claim but is not required to provide assistance to a

3 -

claimant if there is no reasonable possibility that such assistance
would aid in substantiating the claim. 38 U.S.C.A. 5103A, 5107(a)
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001)
(to be codified as amended at 38 C.F.R. 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification
provisions. Specifically, they require VA to notify the claimant
and the claimant's representative, if any, of any information, and
any medical or lay evidence, not previously provided to the
Secretary, that is necessary to substantiate the claim. As part of
the notice, VA is to specifically inform the claimant and the
claimant's representative, if any, of which portion, if any, of the
evidence is to be provided by the claimant and which part, if any,
VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A.
5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001)
(to be codified at 38 C.F.R. 3.159(b)).

The record reflects that the veteran has received the degree of
notice which is contemplated by law. In this regard, by the RO
decision, the statement of the case, the supplemental statements of
the case, correspondence with the veteran, and the earlier Remand,
the veteran and his representative have been notified of the laws
and regulations governing his claim for a higher evaluation and the
reason for the determination made regarding his claim. Moreover, VA
has made reasonable efforts to obtain all relevant records.
Specifically, the information and evidence that have been
associated with the claim's file consist of the veteran's service
medical records, reserve component records, post-service medical
records, including VA medical records, and written arguments and
personal hearing testimony presented by the veteran and his
representative in support of his claim. In addition, the veteran
was asked to provide information regarding his treatment and the
veteran thereafter filed or the RO thereafter obtained all
available and identified VA treatment records. Also, in December
1998, the RO obtained medical opinion evidence regarding the
current severity of the veteran's service connected bilateral
hearing loss.

4 -

Therefore, the Board concludes that all relevant data have been
obtained for determining the merits of the veteran's claim and no
reasonable possibility exist that any further assistance would aid
the veteran in substantiating the claim. See 38 U.S.C.A. 5103 (as
amended); 66 Fed. Reg. 45620, 45630 (to be codified at 38 C.F.R.
3.159(d)). See also Wensch v. Principi, 15 Vet. App. 362, 368
(2001). Also see, Counts v. Brown, 6 Vet. App. 473, 476 (1994),
citing Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting
that the "duty to assist is not unlimited" and that "the duty to
develop pertinent facts applies to 'all relevant facts."')
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472
(1992) ("'duty to assist' is not a license for a 'fishing
expedition' to determine if there might be some unspecified
information which could possibly support a claim ... [and] this
duty is limited to specifically identified documents that by their
description would be facially relevant and material to the claim");
cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Accordingly,
because there is no indication that there is additional outstanding
evidence that is necessary for a fair adjudication of this issue,
adjudication of the claim at this juncture may go forward because
it poses no risk of prejudice to the veteran, even though the
veteran was not expressly provided notice of the VCAA. See Bernard
v. Brown, 4 Vet. App. 3 84 (1993); VAOPGCPREC 16-92 (1992).

The Merits

In general, the Board observes that disability evaluations are
determined by the application of a schedule of ratings which is
based, as far as can practically be determined, on the average
impairment of earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.
Separate diagnostic codes identify the various disabilities. VA has
a duty to acknowledge and consider all regulations that are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In
addition, in cases where the original rating assigned has been
appealed, consideration must be given to whether the veteran
deserves a higher rating at any point during the pendency of the
claim. Fenderson v. West, 12 Vet. App. 119 (1999).

5 -

Initially, the Board notes that during the course of the veteran's
appeal, the criteria for rating hearing impairment and other
diseases of the ear were revised. (The new criteria have been in
effect since June 10, 1999.) 64 Fed. Reg. 25,202-25,210 (May 11,
1999). According to the United States Court of Appeals for Veterans
Claims (Court), when a law or regulation changes after a claim has
been filed or reopened, but before the administrative or judicial
appeal process has been concluded, the version most favorable to
the veteran should be applied unless Congress and/or the VA
Secretary provide otherwise. Karnas v. Derwinski, 1 Vet. App. 308,
313 (1991).

In the present case, the revised law does not allow for retroactive
application prior to June 10, 1999. When the new regulations were
promulgated, the Secretary specifically indicated that June 10,
1999, was to be the effective date for the revisions. See 64 Fed.
Reg. 25,202-25,210 (May 11, 1999). Consequently, because it is
clear from the amended regulations that they are not to be accorded
retroactive effect, the law prevents the application, prior to June
10, 1999, of the liberalizing law rule stated in Karnas.

Nevertheless, in order to give full consideration to the veteran's
claim, the Board must review the claim under both the law in effect
at the time that he filed his claim for a higher evaluation (the
old criteria), and the law in effect currently (the new criteria).
This is true because, if the Board were to find that the veteran
was entitled to a higher evaluation under the old criteria, an
effective date earlier than June 10, 1999, could be established for
the award. If, however, the Board were to find that the veteran was
not entitled to a higher evaluation under the old criteria, but
that he as under the new criteria, the effective date of any award
could be no earlier than the effective date of the new revisions.
See 38 U.S.C.A. 5110(g) (West 1991) ("where compensation ... is ...
increased pursuant to any Act or administrative issue, the
effective date of such award or increase ... shall not be earlier
than the effective date of the Act or administrative issue."). See
also VAOPGCPREC 3- 2000 (April 10, 2000).

6 -

In the present case, the RO has not yet considered the veteran's
claim in light of the aforementioned amendments. Consequently, the
Board must consider whether he would be prejudiced if the Board
were to proceed with consideration of his claim, without having the
RO consider the new regulations in the first instance. Cf. Bernard
v. Brown, 4 Vet. App. 384, 393 (1993).

It is the usual practice of the Board to remand a claim to the RO
for initial consideration of new regulations promulgated during the
pendency of an appeal. However, in this case, the Board finds that
the new regulations have not changed the applicable criteria in a
way which could alter the outcome of the veteran's claim.
Therefore, the veteran will not be prejudiced by the Board
proceeding to the merits of the claim. Indeed, a remand of this
issue, or additional Board development, would only result in
needless delay and impose further burdens on VA resources, with no
benefit flowing to the veteran. The Court has held that such
remands are to be avoided. See, e.g., Soyini v. Derwinski, 1 Vet.
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430
(1994).

The Board notes that the rating to be assigned for that disability
is determined by a mechanical application of the rating schedule,
which is grounded on numeric designations assigned to audiometric
examination results. See Acevedo-Escobar v. West, 12 Vet. App. 9,
10 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
Evaluations of hearing impairment range from zero to 100 percent
based on organic impairment of hearing acuity. As referenced above,
auditory acuity is gauged by examining the results of controlled
speech discrimination tests, together with the results of puretone
audiometric tests in the frequencies of 1000, 2000, 3000, and 4000
cycles per second (Hz). To evaluate the degree of disability, the
rating schedule establishes 11 auditory acuity levels ranging from
level I, for essentially normal acuity, through level XI, for
profound deafness. 38 C.F.R. 4.85 et seq.

The veteran's service-connected bilateral ear hearing loss is
currently evaluated as noncompensably disabling under the
provisions of 38 C.F.R. 4.85, 4.86, Diagnostic Code 6100. See RO
decision dated in February 1992. As noted above,

- 7 -

during the course of the veteran's appeal, the criteria for rating
hearing impairment and other diseases of the ear were revised. (The
new criteria have been in effect since June 10, 1999.) 64 Fed. Reg.
25,202-25,210 (1999) (May 11, 1999). Although the RO did not
consider the change in regulation, the Board concludes that this is
not prejudicial as the change in regulation has no effect on the
outcome of this claim. See Edenfield, 8 Vet. App. at 384.
Therefore, the Board finds that it may proceed with a decision in
this case without prejudice to the veteran.

The criteria in effect both before and after the change establish
eleven auditory acuity levels designated from I to XI. Whether
viewing the old or new criteria, Tables VI and VII as set forth
following 38 C.F.R. 4.85 are used to calculate the rating to be
assigned. 38 C.F.R. 4.85 (1998); 38 C.F.R. 4.85 (2001). If impaired
hearing is service connected in only one ear, then the non-service-
connected ear will be assigned a numeric designation of I. In
instances where, because of language difficulties, the Chief of the
Audiology Clinic certifies that the use of both puretone averages
and speech discrimination scores is inappropriate, Table VIa of 38
C.F.R. 4.85 is to be used to assign a rating based on puretone
averages. 38 C.F.R. 4.85(c) (1998); 38 C.F.R. 4.85(c) (2001). The
Board has compared the previous versions of Table VI and Table VII,
with the new versions of these tables, and finds that there has
been no discernible change in them. Furthermore, the revisions in
the language in 38 C.F.R. 4.85 do not change the method by which
Tables VI and VII are interpreted, but only describe, in greater
detail, how they are applied. Additionally, as discussed below, the
language added by 38 C.F.R. 4.86 (2001) for exceptional patterns of
hearing impairment do not apply in the veteran's case because the
evidence does not show that he has puretone thresholds at each of
the four specified frequencies of 55 decibels or more, and he does
not have a reading of 70 decibels or more at 2,000 Hz. 38 C.F.R.
4.86 (2001). Consequently, the Board notes that neither set of
rating criteria is more favorable to the veteran's claim.

(Under the criteria that became effective in June 1999, when the
puretone threshold at each of the four specified frequencies
(1,000, 2,000, 3,000, and 4,000 Hz) is 55 decibels or more, Table
VI or Table Vla is to be used, whichever results in the

8 -

higher numeral. 38 C.F.R. 4.86(a) (2001). Additionally, when the
puretone threshold is 30 decibels or less at 1,000 Hz, and 70
decibels or more at 2,000 Hz, Table VI or Table Vla is to be used,
whichever results in the higher numeral. Thereafter, that numeral
will be elevated to the next higher numeral. 38 C.F.R. 4.86(b)
(2001).)

In the veteran's case, audiometric testing conducted at an August
1991 VA examination showed puretone thresholds of 45, 40, 35, and
30 decibels in the right ear and puretone thresholds of 45, 30, 50,
and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hz,
respectively. Speech recognition ability was 94 percent in the
right ear and 90 percent in the left ear. Thereafter, audiometric
testing conducted at a December 1998 VA examination indicated
puretone thresholds of 50, 40, 50, and 65 decibels in the right ear
and puretone thresholds of 50, 40, 60, and 80 decibels in the left
ear, at 1000, 2000, 3000, and 4000 Hz, respectively. Speech
recognition ability was 92 percent in the right ear and 96 percent
in the left ear. Applying the above test results to 38 C.F.R. 4.85,
Table VI (1998), when first tested in August 199 1, the veteran had
a numeric designation of I for the right ear and a numeric
designation of II for the left ear and when tested in December 1998
has a numeric designation of I for the right ear and a numeric
designation of I for the left ear. Tellingly, both tests result in
a finding that an increase in the currently assigned noncompensable
rating is not warranted. The same results are obtained by applying
the results to 38 C.F.R. 4.85, Table VI, Table VII (2001).
Additionally, as is apparent from the results set out above, the
veteran did not have thresholds of 55 or greater in each of the
specified frequencies, and did not have thresholds of 70 decibels
or more at 2,000 Hz. Consequently, 38 C.F.R. 4.86 (2001) is not for
application. Moreover, no examiner has indicated that use of speech
discrimination scores is inappropriate because of language
difficulties. 38 C.F.R. 4.85(c) (1998); 38 C.F.R. 4.85(c) (2001).

As explained above, the evidence reflects that, for VA rating
purposes, the veteran, at his worst, has level I hearing in the
left ear and level II hearing in the right ear. The point where
these hearing levels intersect on Table VII results in a
noncompensable rating. Under these circumstances, the veteran is
not entitled to a

9 -

higher evaluation for bilateral hearing loss under either the old
or new criteria; therefore, the claim must be denied. This is true
throughout the period of time during which his claim has been
pending. Fenderson, supra.

(Parenthetically, the Board notes that, while the record on appeal
includes at least two earlier service audiological examinations,
dated in March and April 1991, as well as one earlier VA
audiological examinations, dated in June 1993, these examination
report did not provide specificity, measured in decibels, as to the
degree to which the veteran's hearing was impaired at the 6000 and
12000 Hertz range. Instead, all we have is a copy of the graphical
representations of the audiometric evaluation data taken during the
veteran's audiological examinations showing his tests scores for
pure tone thresholds, in decibels, from 125 Hertz through 8000
Hertz. Tellingly, the Court in Kelly v. Brown, 7 Vet. App. 471
(1995), stated that the Board may not interpret graphical
representations of audiometric data. Rather, the examiner must
provide numerical results. The Board, therefore, cannot interpret
these earlier graphs in determining whether the veteran met the
statutory criteria for a higher evaluation.)

In reaching the above conclusion, the Board has not overlooked the
veteran's testimony at the July 1992 and June 1993 personal
hearings. At these personal hearings, he reported he wears hearing
aids in both ears and, even with the hearing aids, had difficulty
communicating. Moreover, without the hearing aids, he claimed he
would be lucky to understand one word out of five in a
conversation.

Although the veteran has described his hearing as being so bad that
he needs hearing aids in both ears and VA treatment records show
the veteran wears bilateral hearing aids, the evidence does not
show an exceptional or unusual disability picture as would render
impractical the application of the regular schedular rating
standards. See 38 C.F.R. 3.321 (2001). Specifically, no evidence
has been presented to show unusual difficulties the veteran
experiences beyond those already contemplated by the rating
schedule, especially by the new provisions in 38 C.F.R. 4.86
(2001). The current evidence of record does not demonstrate that
hearing loss has resulted infrequent periods of hospitalization or
has, by itself, resulted in

- 10 -

marked interference with employment. 3.321. It is undisputed that
defective hearing adversely affects the veteran, but it bears
emphasis that the schedular rating criteria are designed to take
such factors into account. The schedule is intended to compensate
for average impairments in earning capacity resulting from service-
connected disability in civil occupations. 38 U.S.C.A. 1155.
"Generally, the degrees of disability specified [in the rating
schedule] are considered adequate to compensate for considerable
loss of working time from exacerbations or illnesses proportionate
to the severity of the several grades of disability." 38 C.F.R. 4.1
(2001). Therefore, given the lack of evidence showing unusual
disability not contemplated by the rating schedule, the Board
concludes that a remand to the RO for referral of this issue to the
VA Central Office for consideration of an extraschedular evaluation
is not warranted. 

ORDER 

An initial compensable evaluation for bilateral hearing loss is
denied.

Deborah W. Singleton
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed

- 11 -

on or after November 18, 1988" is no longer required to appeal to
the Court. (2) You are no longer required to file a copy of your
Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 -



